*928
ORDER GRANTING MOTION FOR REINSTATEMENT

Applicant, Suzanne-Romano, seeks reinstatement to good standing before the Kentucky Bar Association. The Board of Governors unanimously recommended this Court grant her motion. For the reasons set forth herein, we accept the Board’s recommendation and grant the motion.
Applicant was admitted to the practice of law in Kentucky in October 1992. By order of this Court, she was permitted to withdraw from the Kentucky Bar Association pursuant to SCR 3.480(1) on October 15, 1998. Applicant was also granted a non-practice exemption from continuing legal education requirements pursuant to SCR 3.666(2)(a). She now applies for restoration to the Kentucky Bar Association pursuant to SCR 3.500.
SCR 3.500 provides that a member who has retired under SCR 3.480 may apply for restoration by “completing forms provided by the Director, tendering a fee of $250.00, and payment of dues for the current year and all back years.” Applicant Suzanne Romano has completed all of these requirements.
Accordingly, the application for reinstatement filed by Suzanne Romano is hereby granted.
ALL CONCUR.
ENTERED: November 22, 2000.
/s/ Joseph E. Lambert CHIEF JUSTICE